DECISION
This matter is before the court on the Stipulation Regarding Values filed by the parties on July 8, 2010, concerning omitted personal property identified as Account P2163188 for tax years 2003-04 through 2008-09. The parties have agreed to values for tax years 2003-04 through 2008-09. However, the parties did not resolve the issue of penalties imposed by the Washington County Assessor's notice of June 17, 2009.
On July 9, 2010, the court issued a Preliminary Ruling regarding the values of the personal property and that the parties would submit a suggested schedule and process to resolve the remaining issues within 30 days of the date of the Preliminary Ruling. As this date, the parties have not submitted a schedule or any process. The court concludes that the matter is now ready for decision. Now therefore, *Page 2 
IT IS THE DECISION OF THIS COURT that the values of personal property, identified as Account P2163188, are as follows:
2003-04    $369,449
2004-05    $391,745
2005-06    $436,145
2006-07    $538,206
2007-08    $645,214
2008-09    $674,286; and

IT IS FURTHER DECIDED that there shall be no change in penalties assessed.
Dated this ___ day of September 2010.
If you want to appeal this Decision, file a Complaint in theRegular Division of the Oregon Tax Court, by mailing to:1163 State Street, Salem, OR 97301-2563; or by hand delivery to:Fourth Floor, 1241 State Street, Salem, OR.
Your Complaint must be submitted within 60 days after the dateof the Decision or this Decision becomes final and cannot bechanged.
This document was signed by Magistrate Jeffrey S. Mattsonon September 2, 2010. The Court filed and entered this documenton September 2, 2010.